Citation Nr: 1212565	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-29 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus (DM).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and J.L.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1963 to August 1966 and from November 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Service connection for bilateral hearing loss and tinnitus was denied therein.  Service connection was granted and an initial evaluation of 20 percent assigned effective June 11, 2007, for DM.  

Subsequently, the Veteran perfected an appeal of each of these determinations.  The Veteran and J.L., his spouse, testified at a Decision Review Officer (DRO) hearing in July 2010.  A transcript of the hearing has been associated with the claims file.

The Veteran submitted a statement indicating his desire to withdraw his appeal as to the issue of entitlement to an initial evaluation in excess of 20 percent for DM following this hearing in August 2010.  However, it is still considered to be on appeal because he later proceeded as if he did not want this issue withdrawn.  He and J.L. indeed testified regarding it, as well as the other issues on appeal, at a Travel Board hearing before the undersigned Acting Veterans Law Judge in October 2011.  A transcript of this hearing has been associated with the claims file.

Pertinent evidence was submitted subsequent to this hearing.  This evidence is additional in that it was not of record as of the time this matter last was adjudicated via a supplemental statement of the case in June 2011.  The Veteran waived his right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider it.  See 38 C.F.R. § 20.1304(c).  The Board accordingly may consider the evidence in the first instance here.

Based on review of the evidence in the Veteran's claims file in addition to his Virtual VA "eFolder," the following determinations are made.


FINDINGS OF FACT

1.  The evidence at least is in equipoise regarding whether the Veteran's bilateral hearing loss is related to his service.

2.  The evidence at least is in equipoise regarding whether the Veteran's tinnitus is related to his service.

3.  The Veteran's DM has required a restricted diet and insulin but has not required regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for an initial evaluation in excess of 20 percent for DM have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.119, Diagnostic Code 7913 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board preliminarily notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board herein grants service connection for bilateral hearing loss and tinnitus.  This constitutes a full grant of the benefit sought on appeal regarding these issues.  Accordingly, any errors committed regarding the duty to notify or the duty to assist were harmless and will not be discussed.  The Board herein denies an initial evaluation in excess of 20 percent for DM.  Discussion of the duty to notify and the duty to assist accordingly is required for this issue.

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The DM issue in this case initially was one of entitlement to service connection, as noted above.  The Veteran was notified via letter dated in July 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability evaluations and effective dates when service connection is granted.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The July 2008 letter predated the initial adjudication by the AOJ/RO in April 2009.  All notice elements were addressed by it.  Nothing more was required.  Indeed, the purpose that notice is intended to serve indeed was fulfilled in that service connection was substantiated in the aforementioned adjudication.  Dingess, 19 Vet. App. at 473.  

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, VA treatment records, and identified private treatment records.  Additionally, the Veteran submitted on his own behalf letters from private physicians.

A VA DM examination was afforded to the Veteran in March 2009, a VA audiological examination in April 2009, and a VA peripheral nerves examination which touched upon DM in December 2009.  Each examiner reviewed the claims file, interviewed the Veteran regarding his pertinent history and symptoms, conducted a physical assessment, obtained or reviewed applicable diagnostic tests as necessary, and rendered a diagnosis or diagnoses.  The audiological examiner further opined as to etiology.  All of the above actions finally were documented by each examiner in an examination report.  As the examinations answer all questions necessary to decide this matter, the Board finds them adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

It is significant that neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of military noise exposure.  Specifically, he contends such exposure in that he was in close proximity to a large gun when it fired during training, worked in ship engine rooms, and was a member of the pistol team all without wearing ear protection.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. §§ 1110, 1131.

To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; see also Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; see also Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, service connection may be established for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).  The absence of documented hearing loss in service thus is not fatal to a service connection claim for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

First, the Veteran must have had 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as an organic disease of the nervous system to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Normal hearing is from 0 to 20 decibels, while higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For VA purposes, impaired hearing is considered a disability when:  (i) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, (2) the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or (iii) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

The DD-214 for the Veteran's first period of active duty service that simply he was an enlisted man and served aboard the USS Henrico.  The DD-214 for his second period of active duty service lists no military occupation or ship assignment.

Audiometric results were reported pursuant to the standards set by the American Standards Association (ASA) during the Veteran's first period of active duty service and part of his second period of active service.  Standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) since November 1, 1967.  

Service treatment records document that the Veteran was aboard the USS Henrico during his first period of active duty service and aboard the USS Washoe County during his second period of active duty service.  They also document the following.  The Veteran denied ear trouble of any sort in August 1963 when he began his first period of active duty service.  His ears were normal and his hearing was within normal limits upon whisper voice/spoken voice testing as well as upon audiometric testing (even converting ASA to ISO-ANSI).  In August 1966 when he was discharged from his first period of active duty service, his ears again were normal and his hearing was within normal limits upon whisper voice/spoken voice testing.  The Veteran denied ear trouble of any sort, including hearing loss, in November 1966 when he began his second period of active duty service.  His ears were normal and his hearing was within normal limits upon audiometric testing (even converting ASA to ISO-ANSI).  He complained of a left earache in January 1970.  Otitis was diagnosed among other conditions.  His hearing was within normal limits with the exception of the left ear at 4000 Hertz, where it was 30 decibels.  In November 1970, the Veteran reported having had ear trouble but denied hearing loss.  Acute otitis media in February 1970 was noted in this regard.  His ears were normal and his hearing was within normal limits.

Private treatment records related to the Veteran's civilian occupation as a mine electrician show that his hearing was 20 decibels or greater at one frequency or more since June 1988 in both ears with the exception of November 1995 and April 1999 in the left ear.  These records also show that he denied ringing in his ears until October 2006 when tinnitus was noted due to his reports of noise in his ears.  Finally, they show that ear protection was worn by him on the job as well as that he liked to hunt and shoot recreationally.

At the April 2009 VA audiological examination, the examiner reviewed the claims file and interviewed the Veteran.  He reported 1963 as the onset of his hearing loss and tinnitus and described his military and post-service civilian occupational noise exposure.  Upon assessment, his hearing was 26 decibels or greater in the right ear at four frequencies and in the left ear at three frequencies.  It was 40 decibels or greater in the right ear at three frequencies and in the left ear at two frequencies.  Speech recognition scores on the Maryland CNC was less than 94 percent in each ear at various decibels.  The examiner, a staff audiologist, diagnosed low-normal to moderately severe sensorineural hearing loss in both ears.  Then, the examiner opined that the Veteran's hearing loss was less likely as not due to military noise exposure because service treatment records documented normal hearing at separation.  The examiner further opined that the Veteran's tinnitus was less likely as not due to military noise exposure for the aforementioned reason as well as because, although he reported onset in 1963, there was no documented complaint during service.  It additionally was noted that the exact etiology of tinnitus was unknown but that it frequently is associated with hearing loss.

In a January 2011 letter, R.B. (B.S., A.C.A.) opined after reviewing the Veteran's past audiograms that "it is very possible that the exposure to loud noises he encountered during his service could have contributed to his high frequency hearing loss."

The Veteran testified at the October 2011 Travel Board hearing that his tinnitus started during service in 1963 after a large gun was fired in close proximity to him.  J.L. testified that the Veteran had had hearing loss and had been complaining of ringing in his ears for a long time.

Dr. N.S., an otolaryngologist, indicated in a November 2011 letter (part of which is too faded to read) after examining the Veteran that he has moderate to moderately severe hearing loss in both ears.  Dr. N.S. noted this to be consistent with noise induced hearing loss.  Finally, Dr. N.S. noted the Veteran's military history and opined that his hearing loss was caused by his noise exposure while aboard ships during military service.

Given the above, the Board finds that service connection for bilateral hearing loss and for tinnitus is warranted.  All necessary requirements establishing entitlement to this benefit have been met concerning both disabilities.  

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim in June 2008.  That the Veteran currently has bilateral hearing loss and tinnitus is undisputed.  Diagnoses of hearing loss made after that time are of record.  Both the auditory thresholds and the speech recognitions scores from the recent VA examination confirm that this hearing loss constitutes a disability for VA purposes.  An explicit diagnosis of tinnitus is not of record.  However, such a diagnosis is implicit given that the examiner who conducted the recent VA examination opined as to the etiology of the Veteran's tinnitus.  It further is recognized that lay evidence such as that from the Veteran here can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Tinnitus is a disability which laypersons are competent to identify.  Charles v. Principi, 16 Vet. App. 370 (2002). 

Regarding in-service acoustic trauma, the Veteran is competent to report exposure to loud noise without ear protection during service from work in ship engine rooms and from gun fire.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  Once evidence is determined to be competent, a determination on whether it also is credible must be made.  Id. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board finds that both the Veteran is credible because no significant reason to doubt them exists.  

VA may consider factors such as a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor in weighing credibility.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Veteran is interested in this matter because, depending on the outcome, he may gain financially.  However, there is no indication of bad character, malingering, or anything about his demeanor that suggests untruthfulness.  His statements are consistent with one another.  No other evidence of record contradicts these statements.  They are facially plausible.  Due consideration shall be given to the places, types, and circumstances of a Veteran's service.  See 38 U.S.C.A. § 1154(a).  Service documents confirm that the Veteran here served aboard two ships.  They do not confirm that he worked in the ships' engine rooms, but they do not disprove this either.  That the ships had large guns is conceded.  It follows that he at least was around these guns, and is not unreasonable to assume that he was in close proximity to one when it was fired.  In-service acoustic trauma thus has been established.  

Conflicting evidence exists regarding whether there is a nexus between Veteran's current bilateral hearing loss and his in-service acoustic trauma.  Specifically, the examiner who conducted the VA examiner rendered a negative opinion in this regard.  Dr. N.S. rendered a positive opinion.  R.B. rendered an opinion which was neither negative nor positive but rather was indeterminate.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar generic statements is insufficient to establish nexus).  As such, it is not particularly helpful and will not be discussed further.

The probative value/weight of the VA examiner's opinion and Dr. N.S.'s opinion essentially is the same.  Both are physicians with expertise relevant to this matter.  Both had knowledge of the Veteran's pertinent medical history and symptoms as is required.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  The VA examiner reviewed the claims file, which at the time included service treatment records and private treatment records related to the Veteran's civilian occupation, and interviewed/examined the Veteran.  Dr. N.S. also interviewed/examined the Veteran, who provided accurate information at least regarding his military medical history.  Finally, a rationale was provided as required for the opinion of the VA examiner as well as of Dr. N.S.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.  

It is noted that the rationale of the VA examiner may be contrary to Ledford and Hensley in that substantial reliance was placed on the fact that the Veteran's hearing was normal upon his separation from his second period of active duty service.  However, no discussion on this point is required because it would not alter the outcome.  The above reveals that the evidence at least is in relative equipoise (it would be more positive than negative if the VA examiner's rationale were found deficient due to Ledford and Hensley).  This triggers application of the benefit of the doubt such that service connection for bilateral hearing loss is granted.  

Only one opinion exists regarding whether there is a nexus between Veteran's current tinnitus and his in-service acoustic trauma.  Specifically, the VA examiner rendered a negative opinion in this regard.  The rationale for this opinion, as it also included substantial reliance on the fact that the Veteran's hearing was normal upon his separation from his second period of active duty service as well as that there are no documented complaints of tinnitus during service from him, may be contrary to Ledford and Hensley like above.  Once again, no discussion on this point is required.  The VA examiner noted that tinnitus frequently is associated with hearing loss.  Indeed, the correlation between hearing loss and tinnitus is medically recognized.  See The Merck Manual, Section 7, Chapter 82 (tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss); Id. at Chapter 85 ("high frequency tinnitus usually accompanies [noise-induced] hearing loss").  Tinnitus and hearing loss often share a common etiology, in other words.  The Veteran's bilateral hearing loss was found to be service-connected above.  It follows that his tinnitus also very likely is service-connected.  This benefit therefore is granted given the equipoise of the evidence (the VA examiner's negative opinion versus common etiology suggesting a nexus) triggering application of the benefit of the doubt.

Since service connection for both bilateral hearing loss and tinnitus is granted for the above reasons, it is unnecessary to consider alternative theories of entitlement (chronicity, continuity of symptomatology, 38 C.F.R. § 3.303(d), or presumptive service connection as applicable) establishing this benefit.


III.  Higher Evaluation

The Veteran seeks a higher initial evaluation for his DM.  He contends that this disability is more severe than contemplated by a 20 percent evaluation.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly (and just like with service connection) shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

To that end, an assessment of the probative value of all elements affecting the probative value of the evidence must be undertaken by the Board.  38 C.F.R. § 4.6.  It is reiterated that the weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1477.  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson, 7 Vet. App. at 36, Masors, 2 Vet. App. at 181; Wilson, 2 Vet. App. at 614; Hatlestad, 1 Vet. App. at 164; Gilbert, 1 Vet. App. at 49.

Consideration must be given to whether staged evaluations are warranted when an appeal arises from an initially assigned evaluation, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

The Veteran's DM has been evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diagnostic Code 7913 addresses DM and sets forth the following evaluation criteria.  A 20 percent evaluation is warranted for DM requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is merited for DM requiring insulin, restricted diet, and regulation of activities.  DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent evaluation.  The highest 100 percent evaluation is reserved for DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Per Note (1) to Diagnostic Code 7913, compensable complications of DM are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.  In this regard, service connection was granted and separate 10 percent initial evaluations were assigned effective May 2009 for peripheral neuropathy of the left upper extremity, right upper extremity, left lower extremity, and right lower extremity associated with DM in a January 2010 rating decision.  Service connection for hypertension associated with DM was denied.  The Veteran did not appeal any of the peripheral neuropathy determinations and did not perfect his appeal of the determination regarding hypertension.  As such, no discussion of these disabilities is necessary here.

Although all the evidence has been reviewed, like with service connection only the most salient and relevant evidence is discussed below.  See Gonzales, 218 F.3d at 1378.  

It was noted that the Veteran takes Januvia and Metformin at the March 2009 VA DM examination.  It also was noted that he was not on a diabetic diet, did not have to restrict his activities such as avoiding strenuous activity to avoid hypoglycemic reactions, had not had any episodes of ketoacidosis or hypoglycemic reactions required hospitalization in the previous year, and sees a diabetic care provider due to ketoacidosis or hypoglycemic reactions every three to six months.  No complications other than peripheral neuropathy and hypertension were complained of or found.

A May 2009 VA treatment records indicated that the Veteran takes Januvia and Glucovance.  His DM was described as moderately well controlled.

Reflected in a June 2009 private treatment record is a refill for Januvia.

VA treatment records dated from June to October 2009 document the following.  The Veteran began taking insulin in addition to Januvia and Metformin in June.  He was given handouts on diet and encouraged to walk briskly every day in August.  That he takes Glyburide in addition to the above medications was referenced at that time.  The Veteran attended a DM education workshop on nutrition in September.  His DM was shown to be under very good control with modification of his nutrition.  It was noted that he exercises seven times per week doing a lot of yard work.  The same medications, labeled as oral hypoglycemics/agents and insulin, as before were referenced.  Recommendations were made for continuing to diet by cutting down on unhealthy foods and exercising by walking at least three times per week.  In October, the Veteran was doing very well.

It was noted at the December 2009 VA peripheral nerves examination that the Veteran initially was placed on a diet when he was diagnosed with DM (approximately 2001).  Further, it was noted that he took Glucophage in the past and now takes insulin, Januvia, and a combination of Metformin and Glyburide.  His blood sugar was characterized as well-controlled.

The Veteran testified at the July 2010 DRO hearing that he is on a restricted diet and had been taking insulin for about a year.  He then testified that he cannot work hard like he used to and used to bow hunt but cannot walk nearly as far as he used to.

At the October 2011 Travel Board hearing, the Veteran testified that he felt the evaluation criteria for DM were outdated.  He again stated that there were many things he could no longer do, such as manual labor for an excessive amount of time.

The Board finds, given the above, that an initial evaluation in excess of 20 percent is not warranted for DM.  All of the requirements for even the next highest evaluation of 40 percent have not been met.  

Indeed, only two of the three requirements have been met at some point during the period on appeal.  While the Veteran's DM did not require him to take insulin when he filed the instant claim in June 2008, it did by June 2009.  A similar pattern holds true for his DM requiring a restricted diet.  Such a diet was referenced years before the instant claim was filed.  Yet it explicitly was not noted in March 2009 only to be found in August 2009.  Specifically, the Veteran was given handouts on his diet then.  He subsequently was educated regarding nutrition and DM, modified his nutrition, and was told to continue dieting by cutting down on unhealthy foods.

The third requirement of regulation of activities has not been met at any point during the period on appeal.  Regulation of activities, as noted by the criteria for a 100 percent evaluation, refers to avoidance of strenuous occupational and recreational activities.  Here, the Veteran has been told to increase, not reduce, his exercise by walking briskly between three times per week and every day.  He reported exercising daily by doing yard work in September 2009.  His later testimony that he cannot do as much as he used to be able to do, although it may be competent and credible (no discussion in this regard is necessary), does not refute the fact that he has been encouraged rather than discouraged from physical activity. 

Acknowledgement is given to the Veteran's argument that the evaluation criteria for DM are outdated.  These criteria apply to all Veterans at this time, however, regardless of whether or not they are outdated.  To the extent the Veteran argues that different criteria should be applied to him, two points are notable.  First, VA cannot consider factors wholly outside the evaluation criteria and associated statutes, regulations, and caselaw to rate a disability.  Massey v. Brown, 7 Vet. App. 204 (1994).  Second, the criteria may be overruled because they are inadequate but this is not the case here (see extraschedular discussion below).

Consideration has been given to the benefit of the doubt rule in making the above determination.  However, this rule does not apply because this determination was made based on the preponderance of the evidence.  Consideration also has been given to whether staged evaluations are warranted.  It follows that such evaluations are not warranted since the above determination applies throughout the entire period under appeal.



B.  Extraschedular

The above determination continuing the Veteran's 20 percent initial evaluation for DM, as it involved application of pertinent provisions of the VA's Schedule for Rating Disabilities, was made on a schedular basis.  One other avenue exists through which a higher initial evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

The analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular evaluation for DM.  There further has been no showing from the record that the Veteran's disability picture could not be contemplated adequately by the applicable schedular evaluation criteria discussed above.  His symptoms, which collectively reveal his level of disability, are addressed by these criteria.  An evaluation was based on them and associated statutes, regulations, and caselaw.  Higher evaluations are provided for, but, as explained above, the currently assigned evaluation adequately describes the severity of the Veteran's DM.

Given that the applicable schedular evaluation criteria are adequate, discussion of whether related factors such as marked interference with employment or frequent periods of hospitalization exist is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

IV.  TDIU

Of final note is that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In this case, neither the Veteran nor his representative has contended that he is unemployable wholly or in part due to his DM.  There also is no such indication from the record.  The only relevant information in this regard indeed is a May 2009 VA treatment record revealing that the Veteran is retired.  Consideration of TDIU as a component to this matter thus is not warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

An initial evaluation in excess of 20 percent for DM is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


